Title: From George Washington to Joshua Loring, 13 March 1777
From: Washington, George
To: Loring, Joshua



Sir
Head Quarters, Morris Town 13th March 1777

Inclosed you have a List of Seventeen French Gentlemen taken at St Johns and Six Servants. I always understood that these Gentlemen all bore Commissions in the British Service, but by their own return, of which the inclosed is a Copy, only four of them appear to be Officers. If any more are so, I trust to your honour, to send out an equal number of ours of equal Rank.
Since I last heard from you, I have sent in several of your Officers, Major Edmonson in particular, who signed a parole to return in Fifteen days, or send out one of equal rank. As the time has long since expired, I imagine you have set him off against some of our Officers released upon parole. That may be the Case with the others. If so, please to let me know, who the Officers are, that I may advise them of their Release. All the Officers taken at princetown, except those wounded and not able yet to move, are sent in. I desire in making the Exchanges, you will have regard to my former Directions, of giving a preference to those who have been longest in Captivity, as well as a proportion of the Officers of the different States. I am &c.
